Exhibit 10.1 AWARD/CONTRACT 1. THIS CONTRACT IS A RATED ORDER RATING PAGE OF PAGES UNDER DP AS (15 CFR 700) 1 | 27 2. CONTRACT (Proc. Inst. Ident.) NO 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQUEST/PROJECT NO W81XWH-13-C-0126 13 May 2013 0010274836-0002 5. ISSUED BY CODE W81XWH 6. ADMINISTERED BY (If other than Item 5) CODE W81XWH USAMRAA US ARMY MEDICAL RESEARCH ACQU ISITION ACT ATTN SHAVON EAKER FT DCTRICKMD 21703 (301) 619-2664 FORT DETRICKMD 21702 7.NAME AND ADDRE SS OF CONT RACT OR (No., street, cty, county, state andzp code) 8. DELIVERY QUICK-MED TECHNOLOGIES, INC. o FOB ORIGIN x OTHER (See below) BERND LIESENFELD 9. DISCOUNTFOR PROMPT PAYMENT th ST Net 30 Days GAINESVILLE FL 32601-4285 10. SUBMTINVOICES 1 ITEM (4 copies unless otherwise specified) BLOCK 12 TO THE ADDRESS CODE 3EE54 FACILITY CODE SHOWN IN: 11. SHIP TO/MARK FORCODE W23RYX 12. PAYMENT WILL BE MADE BY CODE HQ0490 USA MED RESEARCH MAT CMD DEFENSE FINANCE AND ACCOUNTING SERVICE JUANITALIVINGSTON DFAS-INDY VF' GFEBS 8 FORT DETRICKMD 21702-5012 INDIANAPOLIS IN 46249-38OO 13. AUT HORITY FOR U SING OTHER THAN FULL AND OPEN COMPETITION 14. ACCOUNT ING AND APP ROP RI AT ION D AT A o 10 U.S.C. 2304(c)( ) o 41 U.S.C. 253(c)( ) See Schedule 15A. ITEM NO 15B. SUPPLIES/ SERVICES 15C. QUANTITY 15D. UNIT 15E. UNIT PRICE 15F. AMOUNT See Schedule 15G. TOTAL AMOUNT OF CONTRACT 16. TABLE OF CONTENTS x SEC. DESCRIPTION PAGE(S) x SEC. DESCRIPTION PAGE(S) PART I - THE SCHEDULE PART II -CONTRACTCLAUS ES x A SOLICITATION/ CONTRACT FORM 1 - 2 x I CONTRACT CLAUSES 21-27 x B SUPPLIES OR SERVICES AND PRICES COSTS 3-4 PART III - LIST OF DOCUMENTS. EXHIBITS AND OTHER ATTACHMENTS x C DESCRIPTION, SPECS./ WORK STATEMENT 5- 10 J LIST OF ATTACHMENTS x D PACKAGING AND MARKING 11 PART IV - REPRESENTATIONS AND INSTRUCTIONS x E INSPECTION AND ACCEPTANCE 12 K REPRESENT AT IONS CERT IFICAT IONS AND OTHER STATEMENTS OF OFFERORS x
